 In the Matter-of LANCASTERIRON WORKS, INC.andINTERNATIONAL.ASSOCIATION OF MACHINISTS,A.F.OF L.Case No.4-R-13641.-DecidedMay 5, 1944Zimmerman, Myers dl Cready,byMr. S.'R. ZimmermanandMr.J. S. Posey,of Lancaster, Pa., for the Company.Mr. Stanley N. Lentz,of Philadelphia, Pa.,Mr. William DameronandMr. Samuel F. Dengler,of Lancaster, Pa., for the Union.Mr. William Strong,of counsel to the Board.DECISIONIANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists, A. F. of L., herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Lancaster Iron Works, Inc., Lancaster, Pennsylvania, herein calledthe Company, the National Labor Relations Board provided for anappropriate .hearing upon due notice before Herman Lazarus, TrialExaminer.Said hearing was held at Lancaster, Pennsylvania, onApril 14, 1944.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an, opportunity to file briefs with the Board.Upon the entire record in.the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF"THE COMPANYThe Company, a Pennsylvania corporation, is engaged at Lancaster,Pennsylvania, in the manufacture of iron and steel products.Ap-proximately 35 percent of the raw materials used by the Companyduring the past year was purchased by, and shipped to it from points56 N. L. R. B., No. 61. '301 302DECISIONS, OF NATIONAL LABOR RELATIONS BOARDoutside the Commonwealth of Pennsylvania.During the same periodabout 75 percent of the Company's products, exceeding $100,000in value, was shipped to points outside - the Commonwealth ofPennsylvania. ,The Company admits that it is engaged in, commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociationofMachinists,affiliatedwith the,Amer-ican Federation,of Labor, is a' labor'organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition io the Union as theexclusive bargaining representative of certain of the Company's em-ployees, on the ground that the unit sought by the' Union. isinappropriate.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number', ofemployees-in the unit hereinafter found appropriate.";We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and (7) of the Act.IV. THE APPROPRIATE UNIT,The Union asserts that the unit should include all the Company'smaintenance and production employees, excluding supervisory, cleri-cal, office, and foundry employees.The Cbmpany asserts that theunit should' include, in addition to those employees included by theUnion, all foundry employees.,The Company operates two plants in Lancaster, known respectivelyas 'the South Plant and the North ,Plant.All of the, Company'sfoundry employees are located in a separate building in the NorthPlant.There is no interchange ,of employees between the two plants-Occasionally maintenance employees. perform maintenance work ateach of the plants.The Union has, not sought to organize the foundry employees, onthe ground in part` that jurisdiction over those employees is vestedin another affiliate in the American Federation of Labor, the Inter-national` Molders and Foundry. Workers Union of North' America.1The Field Examiner reported-that the Union submitted 110 authorization cards, and that187 employees are in the alleged appropriate unit.' LANCASTER IRON WORKS, INC.,303Between 1935 and 1937 the Company- bargained collectively ' witha -company-dominated labor organization on a production and main- -tenance unit basis, including the foundry employees. In 1940 theBoard, in a decision'which-in part found that this labor organizationwas illegal, also found that the over-all, production and maintenanceunit was appropriate,,as contended by the charging union, not theinstant petitioner, in that case .2 -Although in that case the Boardalso directed the Company to bargain upon-demand, with the charg-ing union there%involved, for reasons immaterial to this proceedingthere has been no bona fide collective bargaining relationship estab-lished between the Company and its employees at any time.In April 1942 the Company and the International Molders andFoundry Workers Union of North America executed a consent electionagreement in which they,agreed that all production employees in the,Company's foundry, exclusive of pattern makers, clerical, salaried,and supervisory , employees constituted a ` unit appropriate forpurposes of, collective bargaining.The Molders Union lost the elec-tion.The Company admits that there has been nd change in its-operations since April 1942..It is evident that the past history of organization of the Company's`employees is inconclusive and furnishes no basis for a present unitdetermination., , There has been, moveover, no bona fide bargainingbetween the Company and a legally constituted collective bargainingrepresentative of its employees at any time.In the light of all the considerations before us, including the lackof past collective bargaining history, the absence of any organizationof the molders by the Union, and the physical separation of the molders-from the other employees involved, and the fact that the Company'soperations have undergone no change since its concession in 1842 thatthe molders could constitute an appropriate unit apart from,the other'employees, we shall exclude the molders from the production and_maintenance unit which we' find appropriate.We find that all production and maintenance employees of the Com-pany at Lancaster, excluding clerical and office employees, foundryemployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in'the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-'2Matterof Lancaster IronWorks,Inc.,20 N. L.R B. 738. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed,during the payroll period immediately preceding the date of 'the Direction of Elec-tion herein, subject to' the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of^and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant, toArticleIII, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part"of the investigation to ascertain representa-tives for the purposes'of collective bargainingwithLancaster IronWorks,Inc., Lancaster,Pennsylvania,an election by secret ballot shallbe conducted as early as possible, but not laterthan thirty ^(30) daysfrom the dateof thisDirection,under the direction and supervision ofthe Regional Director for the Fourth Region, acting in this matter'asagent for the National Labor Relations Board,and subject to ArticleIII, Sections'10 and 11,of said Rules and Regulations,among the employees in the unit found appropriate in Section IV, above, who wereemployed during the.pay-roll period immediately preceding the dateof this Direction,including employeeswho did notwork during thesaid pay-roll period because they were ill or on vacation or'tempo-rarily'laid off, and including employees in the armed forces, of theUnited States who present themselves in person at the polls,but ex-cluding any who have since quit or been discharged for cause'and havenot been rehired or reinstated,prior to the date of the election, to de-termine-whether or not they desire to be represented by InternationalAssociation of Machinists,affiliatedwith theAmerican Federation ofLabor,for_ the purposes of collective bargaining.1